Citation Nr: 0508160	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  02-02 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969 and from July 1970 to July 1972.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.  

The case was previously before the Board in December 2003, 
when it was remanded for examination of the veteran and a 
medical opinion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand to obtain additional records is 
required for compliance with VA's duty to assist.  This is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The duty to assist extends to obtaining records of the Social 
Security Administration (SSA) where they may be relevant to 
the issue under consideration.  Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).  In this case, SSA computer records 
show the veteran has been in receipt of SSA disability 
benefits since 1998, but the record does not contain the 
information and evidence used to make the disability 
determination.  VA must obtain these Federal records, and the 
RO should accomplish this on remand.

Accordingly, this case is REMANDED for the following actions:





1.  Make arrangements to obtain the veteran's 
records from SSA pertaining to any disability 
adjudication, to include any administrative 
decisions and any evidence relied upon in 
rendering the decision(s).  If these records 
are not available, that fact should be 
specifically noted in the claims folder. 

2.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws, regulations, and case law 
and consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to the 
claim remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board 



and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

